DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-10 are allowed. 
Independent claims 1, 9 respectively recites the limitations: 
generating a three-dimensional (3-D) molecular image based on a label-free method using a 3-D refractive index image and deep learning, the apparatus comprising:
a 3-D refractive index cell image measurement unit configured to measure a 3-D refractive index image of a label-free cell to be monitored; and
a 3-D refractive index and fluorescence molecule staining image conversion unit configured to input a measured value of the 3-D refractive index image to a deep learning algorithm and to output a 3-D fluorescence molecule staining cell image of the label-free cell,
wherein the deep learning algorithm unit does not receive fluorescent image data of the cell as input.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667